DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim, as a controller has not yet been introduced in the claims. 
Claim 16 recites the limitation "a controller" in line 2 which is confusing as “a controller” has already been introduced in claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hrovat et al. (US 20170087951).
Regarding Claim 1, Hrovat et al. discloses a method of controlling an active suspension actuator of a suspension assembly of a vehicle (see fig. 2), the method comprising: collecting information (see 1208; Paragraph [0028]) about a pothole (see figs. 4, 7, 10) that has a floor and a length along a direction of travel of the vehicle; based at least partially on the information about the pothole, selecting one of at least two strategies (see fig. 3A) for traversing the pothole with a wheel (16) of a first suspension assembly, wherein a first strategy (fig. 3A; strategy A) includes traversing most of the length while the wheel of the first suspension assembly is airborne (Pars [0030]-[0031]) and a second strategy (fig. 3A; strategy B) includes traversing more than half of the length while the wheel of the first suspension assembly is in contact (as seen in figs. 3A and 3B, when it is determined that the suspension cannot jump the wheel over the pothole, the wheel is not lifted and follows the pothole floor surface) with the pothole floor; activating a damping element (Par [0031]; see 1220, 1222, and 1224) of the first suspension assembly of the vehicle; and implementing the selected strategy.

Regarding Claim 2, Hrovat et al. discloses the method further comprising collecting information (Par [0022]; see 1202; via inertial sensors, wheel speed sensors, tire pressure sensors, etc.) about the vehicle, wherein selecting the strategy is also based (see 1222; for example, the actuation time to lift the wheel depending on vehicle speed) on the information about the vehicle.

Regarding Claim 3, Hrovat et al. discloses the method wherein information (Par [0022]; see 1202) about the vehicle is selected from the group consisting of speed of the vehicle (via wheel speed sensor) and mass distribution of a sprung mass of the vehicle.

Regarding Claim 4, Hrovat et al. discloses the method wherein the information (see 1202) about the pothole includes a position (Par [0028]; see 1204, 1206, and 1208) of the vehicle relative to the pothole.

Regarding Claim 5, Hrovat et al. discloses the method further comprising collecting information (see 1202) about the pothole with a controller (110), wherein the information is selected from the group consisting of map data, GPS data (Par [0022] GPS system or other vehicle location or navigation sensor), terrain-based localization data, data from a wheel other than the first wheel of the vehicle.

Regarding Claim 6, Hrovat et al. discloses the method wherein the selected strategy (see fig. 3A) is the first strategy (Strategy A).

Regarding Claim 7, Hrovat et al. discloses the method further comprising estimating (Par [0041]; determining the distance h) a projected mismatch distance (fig. 4; see h) when the first wheel (16) is at the end (see fig. 4) of the pothole.

Regarding Claim 8, Hrovat et al. discloses the method further comprising applying a predetermined compressive force (fig. 3A; see 1220, 1222, 1224) with the actuator (see fig. 2) of the first suspension assembly at least during the period (see, for example, fig. 7) when the wheel, of the first suspension assembly, is airborne.

Regarding Claim 14, Hrovat et al. discloses a method of controlling an active suspension system of a vehicle (see fig. 2), the method comprising: detecting (Par [0028]; see 1202 and 1204) a discontinuity in a road surface; traversing (see figs. 4-5 and 7-10) the discontinuity with a wheel (16) of a first suspension assembly (see fig. 2) of the active suspension system; controlling a suspension actuator (see 136) of the first suspension assembly to apply a compressive force (see 1220, 1222, 1224) on a spring element (132 and/or 134) operationally interposed (see fig. 2) between the vehicle's sprung mass (12) and the wheel (16) of the first suspension assembly; and keeping the wheel of the first suspension assembly airborne (Pars [0030]-[0031]) during at least a portion of the wheel traversing the discontinuity.

Regarding Claim 17, Hrovat et al. discloses the method, wherein the discontinuity is a pothole (see figs. 4, 7, and 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hrovat et al. (US 20170087951) in view of Solbrack et al. (US 20150021866).
Regarding Claims 9 and 10, Hrovat et al. discloses the method, but does not disclose increasing the ride height of the vehicle by using an actuator of a second suspension assembly during the period when the wheel of the first suspension assembly is traversing the pothole.
Solbrack et al. teaches a method for controlling an active suspension actuator assembly of a vehicle (see figs. 1 and 3), comprising increasing a ride height of the vehicle by using first, second, third, and fourth actuators (see 412) of first, second, third, and fourth suspension assemblies (see figs. 1-3) in order to level the vehicle, wherein pairs or groups of wheels may be adjusted together to level the vehicle, such that some wheels may be raised while other wheels are lowered (Par [0085]). Solbrack et al. therefore teaches that it is well-known in the art to raise some wheels of a vehicle while other wheels are lowered in order to increase a ride height to ensure the vehicle is level.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hrovat et al. in view of the teachings of Solbrack et al. such that an actuator of a second suspension assembly increased the ride height of the vehicle  when the wheel of the first suspension assembly was traversing the pothole, as by doing so, having independent control of adjustment at each wheel location of the vehicle would allow the wheel adjustment to be performed to counter the uneven forces acting on the vehicle occurring from the lifting of the first wheel during a period when the vehicle passed over a pothole, ensuring that the vehicle would remain level (Solbrack et al.; Par [0085]) regardless of the road discontinuity.

Regarding Claim 11, Hrovat et al., as modified, discloses the method, comprising increasing the ride height (Solbrack et al.; Par [0085]) of the vehicle (Hrovat et al.; see fig. 2) by using the second actuator of the second assembly during the period (see figs. 4, 7, and 10) when the wheel (16) of the first suspension assembly (see fig. 2) is traversing the pothole.
However, Hrovat et al., as modified, does not disclose increasing the ride height of the vehicle by using an actuator of a third suspension assembly during the period when the wheel of the first suspension assembly is traversing the pothole.
Solbrack et al. teaches the method for controlling the active suspension actuator assembly of the vehicle (see figs. 1 and 3), comprising increasing the ride height of the vehicle by using first, second, third, and fourth actuators (see 412) of first, second, third, and fourth suspension assemblies (see figs. 1-3) in order to level the vehicle, wherein pairs or groups of wheels may be adjusted together to level the vehicle, such that some wheels may be raised while other wheels are lowered (Par [0085]). As discussed above, Solbrack et al. therefore teaches that it is well-known in the art to raise some wheels of a vehicle while other wheels are lowered in order to increase a ride height to ensure the vehicle is level.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hrovat et al., as modified, in view of the teachings of Solbrack et al. such that an actuator of a third suspension assembly increased the ride height of the vehicle when the wheel of the first suspension assembly was traversing the pothole, as by doing so, having independent control of adjustment at each wheel location of the vehicle would allow the wheel adjustment to be performed to counter the uneven forces acting on the vehicle occurring from the lifting of the first wheel during a period when the vehicle passed over a pothole, ensuring that the vehicle would remain level (Solbrack et al.; Par [0085]) regardless of the road discontinuity.

Regarding Claim 12, Hrovat et al., as modified, discloses the method, but does not disclose applying a predetermined compressive force with the actuator of a fourth suspension assembly at least during the period when the wheel, of the first suspension assembly, is airborne, wherein the fourth suspension assembly is at a corner of the vehicle located diagonally opposite to a corner where the first suspension assembly is located.
Solbrack et al. teaches the method for controlling the active suspension actuator assembly of the vehicle (see figs. 1 and 3), comprising leveling the vehicle by using first, second, third, and fourth actuators (see 412) of first, second, third, and fourth suspension assemblies (see figs. 1-3), the fourth suspension assembly being at a corner of the vehicle that is diagonally opposite to the first suspension system (see figs. 1-3), and wherein pairs or groups of wheels may be adjusted together to level the vehicle, such that some wheels may be raised while other wheels are lowered (Par [0085]). As discussed above, Solbrack et al. therefore teaches that it is well-known in the art to raise some wheels of a vehicle while other wheels are lowered in order to ensure the vehicle is level.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hrovat et al., as modified, in view of the teachings of Solbrack et al. such that an actuator of a fourth suspension applied a predetermined compressive force during the period when the first wheel was airborne, the fourth suspension assembly being at a corner of the vehicle located diagonally opposite to a corner where the first suspension assembly is located, as by doing so, having independent control of adjustment at each wheel location of the vehicle would allow the wheel adjustment to be performed to counter the uneven forces acting on the vehicle occurring from the lifting of the first wheel during a period when the vehicle passed over a pothole, ensuring that the vehicle would remain level (Solbrack et al.; Par [0085]) regardless of the road discontinuity.

Regarding Claim 15, Hrovat et al. discloses the method, but does not disclose controlling a suspension actuator of at least a second suspension assembly with a controller, at least during the period when the wheel of the first suspension assembly is airborne, to apply an extension force on a spring element operationally interposed between the vehicle's sprung mass and a wheel of the second suspension assembly.
Solbrack et al. teaches a method for controlling an active suspension actuator assembly of a vehicle (see figs. 1 and 3), comprising applying compression and/or extension forces to level the vehicle by using first, second, third, and fourth actuators (see 412) of first, second, third, and fourth suspension assemblies (see figs. 1-3), with a controller (210, 212), wherein pairs or groups of wheels may be adjusted together to level the vehicle, such that some wheels may be raised while other wheels are lowered (Par [0085]). Solbrack et al. therefore teaches that it is well-known in the art to apply both extension and compression forces on suspension assemblies to raise some wheels of a vehicle while other wheels are lowered in order to ensure the vehicle is level.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hrovat et al. in view of the teachings of Solbrack et al. such that the controller controlled an actuator of a second suspension assembly to apply an extension force on a spring element interposed between the sprung mass and a wheel of the second suspension assembly when the wheel of the first suspension assembly was airborne, as by doing so, having independent control of adjustment at each wheel location of the vehicle would allow the wheel adjustment to be performed to counter the uneven forces acting on the vehicle occurring from the lifting of the first wheel during a period when the vehicle passed over a discontinuity, ensuring that the vehicle would remain level (Solbrack et al.; Par [0085]) regardless of the road surface.

Regarding Claim 16, Hrovat et al., as modified, discloses the method, comprising using the second actuator of the second assembly to apply an extension force to increase the ride height (Solbrack et al.; Par [0085]) of the vehicle (Hrovat et al.; see fig. 2) during the period (see figs. 4, 7, and 10) when the wheel (16) of the first suspension assembly (see fig. 2) is airborne.
However, Hrovat et al., as modified, does not disclose using an actuator of a third suspension assembly to apply a compressive force on a spring element operationally interposed between the vehicle's sprung mass and a wheel of the third suspension assembly during the period when the wheel of the first suspension assembly is airborne.
Solbrack et al. teaches the method for controlling the active suspension actuator assembly of the vehicle (see figs. 1 and 3), comprising applying compression and/or extension forces to level the vehicle by using first, second, third, and fourth actuators (see 412) of first, second, third, and fourth suspension assemblies (see figs. 1-3), with the controller (210, 212), wherein pairs or groups of wheels may be adjusted together to level the vehicle, such that some wheels may be raised while other wheels are lowered (Par [0085]). Solbrack et al. therefore teaches that it is well-known in the art to apply both extension and compression forces on suspension assemblies to raise some wheels of a vehicle while other wheels are lowered in order to ensure the vehicle is level.
Therefore, it would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Hrovat et al., as modified, in view of the teachings of Solbrack et al. such that the controller controlled an actuator of a third suspension assembly to apply a compressive force on a spring element interposed between the sprung mass and a wheel of the third suspension assembly when the wheel of the first suspension assembly was airborne, as by doing so, having independent control of adjustment at each wheel location of the vehicle would allow the wheel adjustment to be performed to counter the uneven forces acting on the vehicle occurring from the lifting of the first wheel during a period when the vehicle passed over a discontinuity, ensuring that the vehicle would remain level (Solbrack et al.; Par [0085]) regardless of the road surface.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hrovat et al. (US 20170087951) in view of Anderson et al. (US 20150224845).
Regarding Claim 13, Hrovat et al. discloses the method further comprising the actuator (see 136) of the first suspension assembly (see fig. 2).
However, Hrovat et al. does not disclose locking the actuator to prevent extension of the actuator during the period when the wheel is airborne.
 Anderson et al. teaches a vehicle (Par [00864]) comprising a hydraulic actuator, wherein a lock (Par [00864]) locks the hydraulic actuator in place.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the actuator of Hrovat et al. in view of the teachings of Anderson et al. to include a lock, such that during the period when the wheel of the first suspension assembly is airborne, the actuator was locked to prevent extension of the actuator, as by doing so, the lock would ensure that the actuator would remain airborne while passing the pothole, avoiding any accidental collision between the wheel and the pothole that might occur if the actuator were to extend during the period when the wheel was airborne. 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hrovat et al. (US 20170087951) in view of Delorenzis (US 20040145100).
Regarding Claim 18, Hrovat et al. discloses a suspension system of a vehicle (see fig. 2) comprising: a first suspension assembly (see fig. 2) that includes: a spring element (132) operationally interposed between the vehicle's sprung mass (12) and a wheel assembly (16); a damping element (136), operationally interposed between the vehicle's sprung mass and the wheel assembly in parallel (see fig. 2) with the spring element.
However, Hrovat et al. does not explicitly disclose that the damping element includes a hydraulic cylinder with a piston, connected to a piston rod, that separates the hydraulic cylinder into a compression volume and an extension volume; and a valve assembly configured to block fluid flow from the extension volume in a first mode of operation while allowing fluid flow into the extension volume during the first mode of operation.
Delorenzis teaches a damping element (see fig. 3) comprising a hydraulic cylinder (22) with a piston (fig. 3; see the piston with the cylinder), connected to a piston rod (fig. 3; see the piston rod connected to the piston within the cylinder), that separates the hydraulic cylinder into a compression volume (22; lower volume) and an extension volume (22; upper volume); and a valve assembly (20, 24) configured to block (Par [0034]; see 20) fluid flow from the extension volume in a first mode of operation (Pars [0034]-[0036]; valve 24 closed) while allowing fluid flow into (Par [0034]; see 20) the extension volume during the first mode of operation, and configured (Par [0036]) to allow fluid flow into and out of the extension volume during a second mode of operation (Pars [0034]-[0036]; valve 24 opened).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the damping element of Hrovat et al. in view of the teachings of Delorenzis, such that the damping element was similar to the damping element of Delorenzis, the damping element comprising a hydraulic cylinder, a piston, a piston rod, a compression volume, an extension volume, and a valve assembly, operating in the first mode of operation as well as the second mode of operation, as by doing so, the suspension system of the vehicle would be provided with a damping element that provides leveling ability while using a more efficient power supply and eliminating the use of an accumulator (Delorenzis; Par [0009]).

Regarding Claim 19, Hrovat et al., as modified, discloses the suspension system (Hrovat et al.; see fig. 2), wherein the valve assembly (Delorenzis; 20, 24) is further configured to allow (Par [0036]; see 24) fluid flow into and out of the extension volume (22; upper volume) during a second mode of operation (Pars [0034]-[0036]; valve 24 opened).

Regarding Claim 20, Hrovat et al., as modified, discloses the suspension system (Hrovat et al.; see fig. 2), wherein the valve assembly (Delorenzis; 20, 24) includes at least one valve (see the solenoid symbol on valve 24 in fig. 3) that is electrically controlled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found in the PTO-892 Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616